DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0098237 A1(Itadani et al).
Regarding claim 1, Itadani et al ‘237 teaches an adhesive splitter system ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para (0009); "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]) comprising: a multi-nozzle adapter including a fluid inlet (adapter die block 10 having inlet at top most arrow), a 
Regarding claim 2, Itadani et al ‘237 teaches the adhesive splitter system of claim 1, wherein the multi-nozzle adapter is removable and replaceable (die unit 100 attachable to extruder and thus can be detached from extruder, Fig 1; "The foam according to the present invention can be produced by using an extruder and the die unit of FIG. 1 attached to a free end of the extruder” para [0050]; further, the fact that the extruder per se is not illustrated supports 
As to claim 14 see Figures 1 and 2.
As to claim 15, see Figures 1 and 2.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai et al ‘129.
Shirai et al ‘129 discloses an adhesive splitter system comprising a multi-nozzle adapter 4 including a fluid inlet 8, plurality of outlets 26/28/30/34/36/38; fluid dispersion assembly comprising a set of channels 11-16 including a channel inlet and plurality of channel outlets and a set of nozzle clusters 17-24; and fluid conveyor 1/3/5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0098237 A1(Itadani et al).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Claims 8-10, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al ‘129.
As to claim 8 and 9, it would have been obvious to one having ordinary skill in the art before the effective filing date, since it has been held that if it were considered desirable for any reason to obtain access to the fluid inlet 8 of the Shirai et al ‘129 multi-nozzle adaptor to which the conveyor 1/3/5 is applied, it would be obvious to make the conveyor removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  Press-fitting and twist-lock connections are well known in the coupling art and it would have been obvious to one having ordinary skill in the art before the effective filing date to provide such connections for the conveyor of Shirai et al ‘129 for facilitating connection.
As to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid conveyor formed from polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
 As to claims 12, 13 and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-nozzle adaptor In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  The use of polymers and 3D printing provide ease in manufacturing.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0098237 A1(Itadani et al) in view of Shirai et al ‘129.
Itadani et al ‘237 discloses all the featured elements of the instant invention, except for a fluid conveyor feeding the adhesive into the fluid inlet.  Note that Itadani et al ‘129 discusses feeding a resin adhesive into the manifold, but does not disclose how this is done.  Shirai et al ‘129 discloses a multi-nozzle adaptor 4 with a fluid conveyor 1/3/5 for feeding an adhesive into the fluid inlet 8.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a fluid conveyor feeding the adhesive into the fluid inlet, in the apparatus of Itadani et al ‘237, as taught by Shirai et al ‘129, since such fluid conveyors are well known in the adhesive splitter art and are an efficient way to supply the adhesive to die block.
Claims 3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0098237 A1(Itadani et al) in view of van den Berg et al ‘898.
Regarding claim 3, Itadani et al ‘237 teaches the adhesive splitter system according to claim 1 or 2, and further teaches the adhesive being a resin ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para [0009]; "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped 
Regarding claim 17, Itadani et al ‘237 teaches a method for evenly applying adhesive to a substrate ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para [0009]; "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]; "The delivery apertures 3 arranged in the die plate 4" para [0034]; Fig 1-2), the method comprising: providing a multi-nozzle adapter connected to a fluid conveyor (nozzle adapter die block 10 attached to extruder, Fig 1; "When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands” para [0009]; "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]), the multi-nozzle adapter including a fluid inlet (adapter die block 10 having inlet at top most arrow), a plurality of fluid outlets (lower most flow paths generally at 1 to apertures 3, Fig 1-2), and a fluid dispersion assembly in fluid communication with the fluid inlet and the plurality of fluid outlets (interconnecting channels for path of resin between inlets and plurality of outlets, Fig 1), wherein the fluid dispersion assembly includes a set of channels (flow paths between inlet and plurality of outlets, Fig 1), each channel including a single channel inlet and a plurality of channel outlets (each channel inlet branches to 2 or more outlets. Fig 1), and a set of nozzle clusters (groupings of outlets that share the same inlet, groups of adjacent apertures 3 leading from same inlet, Fig 1-2), wherein each cluster is in fluid communication with one of the channel outlets (nozzle clusters in fluid communication with channel outlets of die block 10, Fig 1-2); and feeding the adhesive into the multi-nozzle adapter through the fluid inlet ("feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10" para [0029]; see top most arrow Fig 1), such that at a first stage of dispersion at least one channel receives a portion of the fed adhesive through its channel inlet and discharges some of that portion of adhesive through a channel outlet (into one of branches of manifold 2 into a split channel following, Fig 1; see flow of arrows, Fig 1), and at a second stage of dispersion at least one nozzle cluster receives some portion of the adhesive from the channel outlet it is in fluid communication with and discharges some of that portion of adhesive through at least one of the fluid outlets (after flow from first stage, flow travels further down path into nozzle clusters at 1 and out through apertures 3, Fig 1-2). While Itadani et al ‘237 is silent as to the method comprising loading a resin and a hardener into separate chambers of an adhesive dispenser; facilitating a flow of the resin and a separate flow of the hardener from the adhesive dispenser into a fluid conveyor; mixing the resin and the hardener inside the fluid conveyor to create an adhesive; Berg ‘898 teaches a similar extruder comprising loading a resin and a hardener/catalyst into two separate chambers (chambers 1 and 2, Fig 1; "Two low viscous polymer masses are fed through channels 1 and 2 into the static mixers (4) which have been mounted in a nozzle 3. The polymeric masses can be for example the blend of a thermoplastic polymer and an uncured epoxy resin on the one hand and a blend of a carrier resin and a curing agent or catalyst. Upon mixing in the static mixers 4 a substantially uncured but essentially curable composition is obtained which leaves the orifice of nozzle 3 for optional further shaping and curing." col 3 In 35-45); mixing the resin and hardener (static mixers 4, Fig 1-2) and facilitating the flow to the tip of the extruder (see Fig 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extruded a mix of a resin and a hardener or catalyst as taught by Berg ‘898 into the die block of Itadani et al ‘237 to provide the means for a curable substance to be dispersed in a wide elongated matter before setting.
Regarding claim 18, Itadani et al ‘237, as modified by Berg ‘898, teach the method of Claim 17, and Itadani et al ‘237 further teaches applying the resin ('The delivery apertures 3 arranged in the die plate 4" para [0034]; Fig 1-2), except for wherein the applying adhesive to the substrate takes about 1 to 3 seconds. However, it is well known in the art that routine experimentation and design choices could have arrived at applying the adhesive taking about 1 to 3 seconds and accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the adhesive between 1 and 3 seconds to ensure a quick application before curing or hardening the resin that is applied.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.II.A.
Regarding claim 19, Itadani et al ‘237, as modified by Berg ‘898, teach the method of Claim 17 or 18, Itadani et al ‘237 further teaches wherein the multi-nozzle adapter is removable and replaceable (die unit 100 attachable to extruder and thus can be unattached to extruder, Fig 1; 'The foam according to the present invention can be produced by using an extruder and the die unit of FIG. 1 attached to a free end of the extruder" para [0050]; further, the fact that the extruder per se is not illustrated supports the inference of detachability, e.g., for interchangeability of differently configured adapters, maintenance and cleaning, and/or replacement).
Regarding claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-nozzle adapter comprise a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.

Allowable Subject Matter
Claims 5-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Nelson ‘240 and Fare’ ‘413 disclose various types of adhesive splitters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752